DETAILED ACTION
Remarks
Applicant presents a communication dated 8 March 2021 responsive to the 04 December 2020 final rejection (the “Previous Action).
With the communication, Applicant amends claims 1, 12 and 18. Applicant also adds new claims 29-31.
Claims 1-9, 12-19, 21 and 26-31 remain pending in this application and have been fully considered by the examiner. Claims 1, 12 and 18 are the independent claims.
Any unpersuasive arguments are addressed in the Response to Arguments section (“Response to Arguments”) below. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s argues with respect to claim 1 that Rockwell and Hughes do not disclose the newly added limitations of the claim and that Rao does not make up for the deficiencies of those references. (Remarks, p. 11 par. 2).
Examiner respectfully disagrees that the newly added features are not obvious over the cited combination as set forth in the rejections below. Note that the interoperability system 500 of Rockwell can be implemented at a node, which can be a virtual machine as set forth in the rejections below.
Applicant’s arguments with respect to claim 18 (Remarks, p. 11) are unpersuasive for substantially the same reasons.

Applicant’s arguments with respect to the dependent claims by virtue of their dependency from claims 1, 12 or 18 (Remarks, p. 13) are unpersuasive or moot for the reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 9, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes et al. (US 9,189,495) (art of record – hereinafter Hughes) in view of Rockwell et al. (US 2016/0170775) (art of record – hereinafter Rockwell) in view of Rao et al. (US 2019/0123985) (art of record – hereinafter Rao).

Per claim 1:
Hughes teaches:
a distributed file server comprising a first plurality of computing nodes forming a first computing node cluster (e.g., Hughes, col. 12 ll. 40-45 discloses a primary file system cluster may be arranged with a secondary file system cluster providing backup and/or redundancy for the primary file system cluster [a cluster by definition being a plurality of nodes])
a backup of the distributed filed server comprising a second plurality of computing nodes forming a second computing node cluster (e.g., Hughes, col. 12 ll. 40-45 discloses a primary file system cluster may be arranged with a secondary file system cluster providing backup and/or redundancy for the primary file system cluster).
Hughes does not explicitly disclose detecting, by a site configuration manager hosted on a controller virtual machine, a first configuration of a first computing node cluster of a computing system over a first network and not a second network; detecting, by the site configuration manager, a second configuration of a second computing node cluster of over the second network and not the first network; receiving, by the site configuration manager, a request to update a configuration of the computing system, wherein the update includes an update of the first configuration of the first computing node cluster; determining whether the update of the first configuration of the first computing node cluster is compatible with the second configuration of the second computing node cluster; and granting or denying the request based on whether the update of the first configuration of the first computing node cluster is incompatible with the second configuration of the second computing node cluster.
However, in an analogous art, Rockwell discloses a 
detecting a first configuration of a first computing device; (e.g., Rockwell, Fig. 1 and associated text, par. [0033] discloses ECUs 104 may provide their module token 206 to the other ECUs 104 over the vehicle bus 106; par. [0019] discloses the vehicle bus 106 may comprise one or more of a vehicle controller area network, and Ethernet network and a MOST network; par. [0031] discloses the model token may be an identifier indicative of a version level of software installed on a vehicle ECU) 
detecting a second configuration of a second computing device (see passages of Rockwell cited immediately above, a second ECU being the second node, the version level of a second ECU being a second configuration. Note too that bus 106 comprises multiple networks, i.e., at least a second)
receiving, by the site configuration manager, a request to update a configuration of the computing system, wherein the update includes an update of the first configuration of the first computing device (e.g., Rockwell, par. [0028] disclose once the user confirms that the software updates should be installed [that confirmation being a request], the software update management module [site configuration manager, the system of figure 1 being a site] may be configured to initiate various functions. For example, module 112 may be configured to invoke a software update by providing a message from the software update management module 112 to the vehicle modules 104. Module 112 may be further configured to provide the updates 116 to the ECUs 104 identified by the software updates as recipients of the updates [i.e., the update is an update of at least an ECU, i.e., an update of the first configuration of that ECU])
determining whether the update of the first configuration of the first computing device is compatible with the second configuration of the second computing device (e.g., Rockwell, par. [0034] discloses the ECU 104 determines whether the downloaded software update 116 is compatible with the software version levels [configurations, i.e., at least a second] of the vehicle ECUs 104. The other ECUs wait on the determination)
granting or denying the request based on whether the update of the first configuration of the first computing device is incompatible with the second configuration of the second computing device (e.g., Rockwell, par. [0035] discloses logic 210 may generate a compatibility result 212. The compatibility result 212 may indicate that (i) the configuration is compatible 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and second distributed file server computing devices in a computing system taught by Hughes, by receiving a request to update a configuration of the computing system, detecting configuration of the two devices and granting or denying a request to update one of the devices based on whether or not the update is compatible with the configuration of the other device, as taught by Rockwell, as Rockwell would provide the advantage of means of ensuring compatibility of the devices. (See Rockwell, par. [0012]). Note that single devices and device clusters are known alternatives to one another (see Anderson et al. US 2014/0280861 at pars. [0030] and [0032]) and that compatibility amongst clusters can be desirable in a multi-cluster system. (See Kobayashi et al., US 2011/0029964 at pars. [0005] and [0010]).
	Further, in an analogous art, Rao discloses:
detecting, by a site configuration manager hosted on a controller virtual machine, first configuration of a first plurality of computing nodes forming a first computing cluster of a computing system over a first network and not a second network; (e.g., Rao, Figs. 3 associated text, par. [0081] discloses architecture 300 can allow clusters to share data and analytics. For example, the second network 306 can directly send to both the first network 302 and the third network 310, and corresponding node clusters 304 and 312, analytics indicating applications and/or application dependencies [configuration] discovered in the second network node cluster 308; Fig. 5 and associated text, par. [0120] discloses the network node interoperability system 500 [site configuration manager] can be implemented at [hosted on] another cluster, e.g., a root node; 
detecting, by the site configuration manager, a second configuration of a second plurality of computing nodes forming a second computing cluster over the second network and not the first network (see immediately above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of configuration information of the first and second clusters and site configuration manager of Hughes as modified with Rockwell above, by incorporating detecting the configuration of the first and second clusters over different networks using a site configuration manager, as taught by Rao, as Rao would provide the advantages of a means of analyzing nodes and clusters across different networks. (See Rao, par. [0002]). It would have been obvious to one of ordinary skill to host the site configuration manager at a virtual machine, as taught by Rao, as Rao would provide the advantage of a means of executing it in an isolated software environment without the need for a separate physical machine. (See Rao par. [0028]).

Per claim 2:
Hughes/Rockwell/Rao discloses the method of claim 1 (see rejection of claim 1 above), and further discloses the first computing node cluster and the second computing node cluster (see rejection of claim 1 above) but Hughes does not explicitly disclose in response to the update of the first configuration of the first computing node cluster being compatible with the second first configuration of the second computing node cluster, granting the request.
However, in an analogous art, Rockwell discloses:
in response to the update of the first configuration of the first computing device being compatible with the second first configuration of the second computing device granting the request (e.g., Rockwell, par. [0035] discloses logic 210 may generate a compatibility result 212. The compatibility result 212 may indicate that (i) the configuration is compatible; par. [0012] discloses if the software update is compatible with the current software levels of the other modules [configurations of the other modules], then the vehicle may install and activate the update [granting the request because it has been requested as set forth above]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and second distributed file server computing devices taught by Hughes, granting a request to update one device in response to it being compatible with the configuration of the other, as taught by Rockwell, as Rockwell would provide the advantage of means of ensuring compatibility of the devices. (See Rockwell, par. [0012]).

Per claim 6:
Hughes/Rockwell/Rao discloses the method of claim 1 (see rejection of claim 1 above), Hughes further discloses the first computing node cluster and the second computing node cluster (see rejection of claim 1 above) but does not explicitly disclose denying the request when the update of the first configuration of the first computing node cluster is incompatible with a hardware version of the first computing node cluster.
However, in an analogous art, Rockwell discloses
denying the request when the update of the first configuration of the first computing device is incompatible with a hardware version of the first computing device  (e.g., Rockwell, par. [0034] discloses the ECU 104 determines whether the downloaded software update 116 is compatible with the software version levels of the vehicle ECUs 104 [hardware]. The other ECUs wait on the determination; par. [0035] discloses logic 210 may generate a compatibility result 212. The compatibility result 212 may indicate that (i) the configuration is compatible [grant], that (ii) the configuration is incompatible regardless of whether firmware updates are installed [deny]; par. [0012] discloses if the software update is compatible with the current software levels of the other modules, then the vehicle may install and activate the update).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first cluster computing device taught by Hughes, by denying a request to update a first device when it is incompatible with a hardware version of the device, as taught by Rockwell, as Rockwell would ensure compatibility of the device with the rest of the system (See Rockwell, par. [0012]).

Per claim 9:
Hughes/Rockwell/Rao discloses the method of claim 1 (see rejection of claim 1 above), Hughes further discloses:
wherein the first computing node cluster is co-located with the second computing node cluster (e.g., Hughes, Fig. 5 and associated discloses [see figure], files system cluster A and file system cluster B are each located on network 506).

Per claim 18:
Hughes discloses a system comprising:
	a site comprising:
a first computing node cluster having a first configuration, wherein the first computing node cluster comprises a first plurality of computing nodes configured as a distributed file server; (e.g., Hughes, col. 12 ll. 40-45 discloses a primary file system cluster may be arranged with a secondary file system cluster providing backup and/or redundancy for the primary file system cluster [a cluster being by definition a plurality of nodes])
a second computing node cluster having a second configuration, wherein the second computing node cluster comprises a second plurality of computing nodes configured as a backup of the distributed file server (e.g., Hughes, col. 12 ll. 40-45 discloses a primary file system cluster may be arranged with a secondary file system cluster providing backup and/or redundancy for the primary file system cluster).
Hughes does not explicitly disclose a computing node comprising: a memory configured to store executable instructions, and a processor configured to execute the executable instructions 
However, in an analogous art, Rao discloses 
a computing node (e.g., Rao, par. [0135]) comprising:
a memory configured to store executable instructions; (e.g., Rao, par. [0135]) and
a processor configured to execute the executable instructions (e.g., Rao, par. [0135]) to: 
detect, by a site configuration manager hosted on a controller virtual machine, the first configuration of the first computing node cluster via a first network and not a second network and detect the second configuration of the second computing node cluster via the second network and not the first network, ( (e.g., Rao, Figs. 3 associated text, par. [0081] discloses architecture 300 can allow clusters to share data and analytics. For example, the second network 306 can directly send to both the first network 302 and the third network 310, and corresponding node clusters 304 and 312, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clusters of Hughes, by incorporating a site configuration manager detecting the configuration of the first and second clusters over different networks, as taught by Rao, as Rao would provide the advantage of a means of analyzing nodes and clusters across different networks. (See Rao, par. [0002]). It would have been obvious to one of ordinary skill to host the site configuration manager at a virtual machine, as taught by Rao, as Rao would provide the advantage of a means of executing it in an isolated software environment without the need for a separate physical machine. (See Rao par. [0028]).
	Further, in an analogous art, Rockwell discloses to:
receive, by the site configuration manager, a request to update a configuration of the computing system, wherein the update includes an update of the first configuration of the first computing node (e.g., Rockwell, par. [0028] disclose once the user confirms that the software updates should be installed [that confirmation being a request], the software update management module [site configuration manager, the system of figure 1 being a site] may be configured to initiate various functions. For example, module 112 may be configured to invoke a software update by providing a message from the software update management module 112 to the vehicle modules 104. Module 112 may be further configured to provide the updates 116 to the ECUs 104 identified by the software updates as recipients of the updates [i.e., the update is an update of at least an ECU, i.e., an update of the first configuration of that ECU]) 
determine whether the update of the first configuration of the first computing node (e.g., Rockwell, par. [0034] discloses the ECU 104 determines whether the downloaded software update 116 is compatible with the software version levels [configurations, i.e., at least a second] of the vehicle ECUs 104. The other ECUs wait on the determination) and
grant or deny the request based on whether the update of the first configuration of the first computing node e.g., Rockwell, par. [0035] discloses logic 210 may generate a compatibility result 212. The compatibility result 212 may indicate that (i) the configuration is compatible [grant], that (ii) the configuration is incompatible regardless of whether firmware updates are installed [deny]; par. [0012] discloses if the software update is compatible with the current software levels of the other modules, then the vehicle may install and activate the update).


As to claim 21, Hughes/Rockwell/Rao discloses the system of claim 18 (see rejection of claim 18 above) but does not explicitly disclose wherein the computing node is included in one of the first computing cluster or the second computing cluster.
However, in an analogous art, Rao further discloses:
wherein the computing node is included in one of the first computing cluster or the second computing cluster (e.g., Rao, par. [0093] discloses the network node interoperability system 500 can be implemented at one or a plurality of node clusters in the plurality of networks [the system on which 500 necessarily operates necessarily comprises a node]; par. [0120] discloses system 500 ca be implemented at another cluster of nodes in another network, e.g., a root node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cluster of Hughes, to include software for detecting .

Claim 3-5, 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 9,189,495) in view of Rockwell (US 2016/0170775) in view of Rao (US 2019/0123985) in further view of Zalpuri et al. (US 10,331,428) (art of record – hereinafter Zalpuri).
Per claim 3:
Hughes/Rockwell/Rao discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein detecting the first configuration of the first computing node cluster comprises detecting a software and firmware configuration of the first computing node cluster.
	However, in an analogous art, Zalpuri discloses:
wherein detecting the first configuration of the first computing node cluster comprises detecting a software and firmware configuration of the first computing node cluster (e.g., Zalpuri, col. 5 ll. 19-21 and 29-35 discloses update manager 200 receives cluster information. Cluster information comprises software versions, firmware versions, or any other appropriate hardware appliance cluster information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detected configuration of Hughes as modified by Rockwell and Rao above, to include the software and firmware configuration of the cluster taught by Zalpuri, as Zalpuri would provide the advantage of a means of conditioning the update based on both firmware and software version. (See Zalpuri, col. 3 ll. 53-56, col. 9 ll. 49-53).

Per claim 4:
Hughes/Rockwell/Rao/Zalpuri discloses the method of claim 3 (see rejection of claim 3 above), but Hughes does not explicitly disclose further discloses wherein detecting the first configuration of the first computing node cluster further comprises detecting a network configuration of the first computing node cluster.
However, in an analogous art, Rao discloses:
wherein detecting the first configuration of the first computing node cluster further comprises detecting a network configuration of the first computing node cluster (e.g., Rao, par. [0030] discloses the analytics engine 110 can generate analytics using data collected by the sensors 104. Analytics generated by the analytics engine 110 can include applicable analytics of nodes or a cluster of nodes operating in a network. For example, analytics generated by the analytics engine 110 can include one or a combination of information related to applications at nodes or distributed across the nodes, application dependency mappings for applications at nodes, policies implemented at nodes, and actual policies enforced at nodes [any of the above being network configuration information]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of configuration information of the first and second clusters of Hughes as modified with Rockwell above, by incorporating detecting of network configuration data, as taught by Rao, as Rao would provide the advantage of a means of analyzing networks. (See Rao, par. [0002]).

Per claim 5:
Hughes/Rockwell/Rao/Zalpuri discloses the method of claim 3 (see rejection of claim 3 above), but Hughes does not explicitly disclose wherein detecting the first configuration of the further comprises detecting any of support permissions, contracts, assigned policies, or update procedures of the first computing node cluster.
However, in an analogous art, Rao discloses:
wherein detecting the first configuration of the further comprises detecting any of support permissions, contracts, assigned policies, or update procedures of the first computing node cluster (e.g., Rao, par. [0030] discloses the analytics engine 110 can generate analytics using data collected by the sensors 104. Analytics generated by the analytics engine 110 can include applicable analytics of nodes or a cluster of nodes operating in a network. For example, analytics generated by the analytics engine 110 can include one or a combination of information related to policies implemented at nodes, and actual policies enforced at nodes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of configuration information of the first and second clusters of Hughes as modified with Rockwell above, by incorporating detecting of policies assigned to nodes, as taught by Rao, as Rao would provide the advantages of a means of sharing policies and a means of investigating non-conformance with the policies. (See Rao, par. [0083], par. [0049]).

Per claim 8:
Hughes/Rockwell/Rao discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the request is received from an infrastructure management server via a wide area network.  
However, in an analogous art, Zalpuri discloses:
 wherein the request is received from an infrastructure management server via a wide area network (e.g., Zalpuri, col. 4 l. 66 – col. 4  l. 1 discloses administrator system 102 comprises a system for requesting firmware updates on appliance cluster 108; col. 5 ll. 8-12 discloses firmware update manager 106 comprises a system for providing the update indication [also a request]; Fig. 1 and associated text, col. 4 ll. 24-32 discloses administrator system 102, firmware update manager 106 and cluster 108 communicate with each other via network 100. Network 100 comprises one or more of a wide area network or the Internet). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes as modified by Rockwell and Rao above, which discloses receiving a request for update, by incorporating the update coming from a infrastructure management server via a wide area network, as taught by Zalpuri, as Zalpuri would provide the advantage of a means of initiating the update remotely. (See Zalpuri, col. 4 ll. 37-44).

As to claim 19, it is a system claim having substantially the same limitations as claim 8 as is rejected for substantially the same reasons.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 9,189,495) in view of Rockwell (US 2016/0170775) in view of Rao (US 2019/0123985) in further view of Tung (US 2018/0173516) (art of record – hereinafter Tung).

Per claim 7:
Hughes/Rockwell/Rao discloses the method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the first network and the second network are virtual networks.
However, in an analogous art, Tung discloses:
wherein the first network and the second network are virtual networks (e.g., Tung, par. [0055] discloses respective virtual LANs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the networks of Hughes as modified by Rockwell and Rao above, by incorporating virtual networks, as taught by Tung, as Tung would provide the advantage of a means of allowing hardware and software resources to be combined into a single network. (See Tung, par. [0055]).

Claims 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 9,189,495) in view of Rockwell (US 2016/0170775) in view of Zhang (US 9,306,806) (art of record – hereinafter Zhang) in view of Rao (US 2019/0123985) in view of Tung (US 2018/0173516).
Per claim 12:
Hughes teaches:
a distributed file server including a first computing node cluster having a plurality of computing nodes; (e.g., Hughes, col. 12 ll. 40-45 discloses a primary file system cluster may be arranged with a secondary file system cluster providing backup and/or redundancy for the primary file system cluster [a cluster by definition being a plurality of nodes]) and
a backup of the distributed file server including a second computing node cluster having a second plurality of computing nodes; (e.g., Hughes, col. 12 ll. 40-45 discloses a primary file system cluster may be arranged with a secondary file system cluster providing backup and/or redundancy for the primary file system cluster).
Hughes does not explicitly disclose at least one non-transitory computer-readable storage medium including instructions that when executed by a computing node in a computing system, cause the computing node to: receive, by a site configuration manager hosted on a controller virtual machine, a request to update a configuration of the computing system, wherein the update includes an update of a first firmware or a first software of a first computing node cluster of the computing system to a first new version and an update of a second firmware or a second software of a second computing node cluster of the computing system to a second new version; detect, by the site configuration manager, a current version of the first firmware or the first software of the first computing node cluster via a first virtual network and not a second virtual network; detect, by the site configuration manager, a current version of the second firmware or the second software of the second computing node cluster via the second virtual network and not the first virtual network; and determine whether to grant or deny the request to update based on whether the first new version of the first firmware or the first software of the first computing node cluster is compatible with the current version of the first firmware version or the first software of the first computing node cluster 
However, in an analogous art, Rockwell discloses:
 at least one non-transitory computer-readable storage medium including instructions that when executed by a computing node in a computing system, (e.g., Rockwell, par. [0005]) cause the computing node to:
receive, by a site configuration manager, a request to update a configuration of the computing system, wherein the update includes an update of a first firmware or a first software of a first computing device of the computing system to a first new version and an update of a second firmware or a second software of a second computing device of the computing system to a second new version (e.g., Rockwell, par. [0028] disclose once the user confirms that the software updates should be installed [that confirmation being a request], the software update management module [site configuration manager, the system of figure 1 being a site] may be configured to initiate various functions. For example, module 112 may be configured to invoke a software update by providing a message from the software update management module 112 to the vehicle modules 104. Module 112 may be further configured to provide the updates 116 to the ECUs 104 identified by the software updates as recipients of the updates; par. [0023] discloses the updates 116 may include updated versions of software or firmware to be installed on one or more ECUs) detect a current version of the first firmware or the first software of the first computing device (e.g., Rockwell, par. [0033] discloses ECUs 104 may provide their module token 206 to the other ECUs 104 over the vehicle bus 106; par. [0019] discloses the vehicle bus 106 may comprise one or more of a vehicle controller area network, and Ethernet network and a 
detect a current version of the second firmware or the second software of the second computing device (see immediately above)
determine whether to grant or deny the request to update based on whether the first new version of the first firmware or the first software of the first computing device is compatible with the current version of the first firmware version or the first software of the first computing device and is compatible with the second new version of the second firmware or the second software of the second computing device (e.g., Rockwell, par. [0034] discloses the ECU 104 determines whether the downloaded software update 116 [new version] is compatible with the software version levels [configurations, i.e., at least a first and a second] of the vehicle ECUs 104. The other ECUs wait on the determination; par. [0035] discloses logic 210 may generate a compatibility result 212. The compatibility result 212 may indicate that (i) the configuration is compatible [grant], that (ii) the configuration is incompatible regardless of whether firmware updates are installed [deny]; par. [0012] discloses if the software update is compatible with the current software levels of the other modules, then the vehicle may install and activate the update).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first and second distributed file server computing devices taught by Hughes, by detecting configuration of the two devices and granting or denying a request to update one of the devices based on whether or not the update is compatible with the configuration of the other device, as taught by Rockwell, as Rockwell would provide the advantage of means of ensuring compatibility of the devices. (See Rockwell, par. [0012]). Note that single devices and device 
Further, in an analogous art, Zhang discloses to:
detect, by a site configuration manager,  a current version of the first firmware or the first software of the first computing node cluster via a first network and not a second network; (e.g., Zhang, Fig. 1 and associated text, col. 5 ll. 27-32 discloses the resource deep analysis system 110 [site configuration manager] may receive data inputs from a resource discovery system 140 that discovers configuration information comprising characteristics of network devices in a network such as network 124 [first network]; col. 5 ll. 40-42, 49-57 discloses the resource deep analysis processing system 110 processes its input configuration information to derive a plurality of configuration items (“CIs”) that characterize details about network devices. Examples of information that may be derived include: CI identifier such as device ID and Software version running on CI; col. 1 ll. 5-10 discloses configurations of network resources “(devices)” [i.e., resource = device]; col. 2 ll. 55-59 discloses discovery and management of the configuration of physical, logical and virtual resources in large networks; col. 3 ll. 1-3 discloses the term “logical resources” refers to entities such as clusters and the like).
detect, by the site configuration manager, a current version of the second firmware or the second software of the second computing node cluster via the second network and not the first network; (e.g., Zhang, See immediately above and Fig. 1 and associated text, col. 3 l. 62 – col. 4 l. 31, which discloses in addition to receiving configuration information pertaining to network 124 from the resource discovery system 140, the resource deep analysis system 110 [site configuration manager] may also receive imported configuration information 102 as from a user, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of current versions of the first and second clusters of Hughes as modified with Rockwell above, by incorporating a site configuration manager detecting the current versions of the first and second clusters via different networks, as taught by Zhang, as Zhang would provide the advantage of a means for an independent system to compare the configurations of the two networks or determine whether or not they are compliant with network policies. (See Zhang, col.  4 ll. 7-11, 19-25).
Further still, in an analogous art, Rao discloses:
 a site configuration manager hosted on a controller virtual machine (e.g., Rao, Fig. 5 and associated text, par. [0120] discloses the network node interoperability system 500 [site configuration manager] can be implemented at [hosted on] another cluster, e.g., a root node; par. [0030] discloses each node of the network “(e.g., VM, container, or other virtual partition 120, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the site configuration manager of Hughes as modified with Rockwell and Zhang above, by hosting the site configuration manager at a virtual machine, as taught by Rao, as Rao would provide the advantage of a means of executing it in an isolated software environment without the need for a separate physical machine. (See Rao par. [0028]).
Finally, in an analogous art, Tung discloses:
virtual network(s) (e.g., Tung, par. [0055] discloses respective virtual LANs)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second networks of Hughes as modified with Rockwell and Zhang above, by incorporating virtual networks, as taught by Tung, as Tung would provide the advantage of a means of allowing hardware and software resources to be combined into a single network. (See Tung, par. [0055]).

Per claim 14:
Hughes/Rockwell/Zhang/Rao/Tung discloses the at least one non-transitory computer-readable storage medium of claim 12 (see rejection of claim 12 above). Hughes further discloses a first computing node of the first computing node cluster (see rejection of claim 12 above, note that a cluster by definition includes a number of nodes) but Hughes does not explicitly disclose wherein the instructions further cause the computing node to instruct a first computing node of the first computing node cluster to manage installation of the first new version of the first firmware or the first software of the first computing node cluster.

wherein the instructions further cause the computing node to instruct a first computing node to manage installation of the first new version of the first firmware or the first software of the first computing device (e.g., Rockwell, par. [0028] discloses the ECUs 104 identified by the software updates as recipients of the updates; par. [0035] discloses logic 210 may generate a compatibility result 212. The compatibility result 212 may indicate that (i) the configuration is compatible, that (ii) the configuration is incompatible regardless of whether firmware updates are installed; par. [0035] discloses MMCF logic 210 may provide the configuration compatibility result to the other vehicle ECUs; par. [0012] discloses if the software update is compatible with the current software levels of the other modules, then the vehicle may install and activate the update).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system and computing node of a first computing node cluster computing device taught by Hughes, to include instructing the node to manage installation of software or firmware of the device as taught by Rockwell, as Rockwell would provide the advantage of means of ensuring compatibility of the devices. (See Rockwell, par. [0012]).

Per claim 15:
Hughes/Rockwell/Zhang/Rao/Tung discloses the at least one non-transitory computer-readable storage medium of claim 14 (see rejection of claim 14 above). Hughes further discloses a second computing node of the second computing node cluster (see rejection of claim 12 above, note that a cluster by definition includes a number of nodes) but Hughes does not explicitly disclose wherein the instructions further cause the computing node to instruct a second computing 
However, in an analogous art, Rockwell discloses 
wherein the instructions further cause the computing node to instruct a second computing node to manage installation of the update of the second firmware and software of the second computing device  (e.g., Rockwell, par. [0028] discloses the ECUs 104 identified by the software updates as recipients of the updates; par. [0035] discloses logic 210 may generate a compatibility result 212. The compatibility result 212 may indicate that (i) the configuration is compatible, that (ii) the configuration is incompatible regardless of whether firmware updates are installed; par. [0035] discloses MMCF logic 210 may provide the configuration compatibility result to the other vehicle ECUs; par. [0012] discloses if the software update is compatible with the current software levels of the other modules, then the vehicle may install and activate the update).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system and computing node of a second computing node cluster computing device taught by Hughes, to include instructing the node to manage installation of software or firmware of the device as taught by Rockwell, as Rockwell would provide the advantage of means of ensuring compatibility of the devices. (See Rockwell, par. [0012]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 9,189,495) in view of Rockwell (US 2016/0170775) in view of Zhang (US 9,306,806) in view of Rao (US 2019/0132985) in view of Tung (US 2018/0173516) in further view of Newell et al. (US 2017/0003951) (art of record – hereinafter Newell).
Per claim 13:
Hughes/Rockwell/Zhang/Rao/Tung discloses the at least one non-transitory computer-readable storage medium of claim 12 (see rejection of claim 12 above) Hughes further discloses the first computing node cluster and the second computing node cluster (see rejection of claim 12 above) but Hughes does not explicitly disclose wherein the instructions further cause the computing system to schedule the update of the configuration the computing system in response to the first new version of the first firmware or the first software of the first computing node cluster being compatible with the current version of the first firmware or the software of the first computing node cluster and with the second new version of the second firmware or the second software of the second computing node cluster.
However, in an analogous art, Rockwell discloses 
wherein the instructions further cause the computing system to install the update of the configuration the computing system in response to the first new version of the first firmware or the first software of the first computing device being compatible with the current version of the first firmware or the software of the first computing device and with the second new version of the second firmware or the second software of the second computing device (e.g., Rockwell, par. [0028] discloses the ECUs 104 identified by the software updates as recipients of the updates; par. [0035] discloses logic 210 may generate a compatibility result 212. The compatibility result 212 may indicate that (i) the configuration is compatible, that (ii) the configuration is incompatible regardless of whether firmware updates are installed; par. [0012] discloses if the software update is compatible with the current software levels of the other modules, then the vehicle may install and activate the update).

Further, in an analogous art, Newell discloses:
to schedule installation of the update; (e.g., Newell, Fig. 7 and associated text, par. [0073] discloses the orchestrator 412 checks the software for validity (block 704). Additionally or alternatively, the software may be checked for compatibility; par. [0076] discloses the orchestrator 412 analyzes information to generate an installation schedule (block 712)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Hughes as modified with Rockwell above, which discloses performing an installation on multiple updates on devices in response to the updates being compatible with the devices being updated, by incorporating scheduling installation of the update, as taught by Newell, as Newell would provide the advantage of a means of reducing impact of the update. (See Newell, pars. [0016], [0072]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 9,189,495) in view of Rockwell (US 2016/0170775) in view of Zhang (US 9,306,806) in view of Rao (US 2019/0123985) in view of Tung (US 2018/0173516) in further view of Dournov et al. (US 2011/0321031) (art of record – hereinafter Dournov).
Per claim 16:
Hughes/Rockwell/Zhang/Rao/Tung discloses the at least one non-transitory computer-readable storage medium of claim 12 (see rejection of claim 12 above) but does not explicitly disclose wherein the instructions further cause the computing node to the update of the configuration of the computing system comprises an update to an operating system of the first computing node cluster to update the configuration of the computing system.
However, in an analogous art, Dournov discloses:
wherein the instructions further cause the computing node to update of the configuration of the computing system comprises an update to an operating system of the first computing node cluster to update the configuration of the computing system (e.g., Dournov, par. [0022] discloses updating a root operating system (OS) or hypervisor of a plurality of nodes [cluster] within a distributed computing environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes as modified by Rockwell, Zhang and Tung above, which discloses computing device clusters, by incorporating updating an operating system of a cluster as taught by Dournov, as Dournov would provide the advantages of a means of updating a data center and a means of fixing or improving functionality of data center nodes. (See Dournov, pars. [0001-0002]).

Per claim 17:
Hughes/Rockwell/Zhang/Rao/Tung discloses the at least one non-transitory computer-readable storage medium of claim 12 (see rejection of claim 12 above) but Rockwell does not 
However, in an analogous art, Dournov discloses:
wherein the instructions further cause the computing node to update a hypervisor of the first computing node cluster to update the configuration of the computing system (e.g., Dournov, par. [0022] discloses updating a root operating system (OS) or hypervisor of a plurality of nodes [cluster] within a distributed computing environment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hughes as modified by Rockwell, Zhang and Tung above, which discloses updating computing devices and computing device clusters, by incorporating updating a hypervisor of a cluster as taught by Dournov, as Dournov would provide the advantages of a means of updating a data center and a means of fixing or improving functionality of data center nodes. (See Dournov, pars. [0001-0002]).

Claim 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 9,189,495) in view of Rockwell (US 2016/0170775) in view of Rao (US 2019/0123985) in further view of Chen et al. (US 2018/0097845) (art of record – hereinafter Chen).

	As to claim 26, Hughes/Rockwell/Rao discloses the system of claim 18 (see rejection of claim 18 above) but does not explicitly disclose further discloses wherein the processor is further configured to execute the executable instructions to designate a first computing node of the first plurality of computing nodes as a master computing node to manage distribution of files 
	However, in an analogous art, Chen discloses:
wherein the processor is further configured to execute the executable instructions to designate a first computing node of the first plurality of computing nodes as a master computing node to manage distribution of files associated with the update of the configuration of the computing system to other computing nodes of the first plurality of computing nodes (e.g., Chen, par. [0061] discloses a single master is selected from the cluster; par. [0041] discloses the master device coordinates distribution of the updates and upgrades [files associated with the update of the configuration of the computing system] to the relevant peer devices).
It would have been obvious before the effective filing date of the claimed invention to modify the cluster and cluster nodes of Hughes as modified by Rockwell and Hughes above, by incorporating designating one node of the nodes as a master to manage distribution of files associated with the update of the configuration of the computing system to other computing nodes of the first plurality of computing nodes, as taught by Chen, as Chen would provide the advantage of a means of minimizing communication from cluster devices and a centralized server. (See Chen, par. [0023]).

	As to claim 27, Hughes/Rockwell/Rao/Chen discloses the system of claim 26 (see rejection of claim 26 above) but Hughes/Rockwell/Rao does not explicitly disclose wherein the processor is further configured to execute the executable instructions to designate the other computing nodes of the first plurality of computing nodes as slave computing nodes to receive 
	However, in an analogous art, Chen discloses:
wherein the processor is further configured to execute the executable instructions to designate the other computing nodes of the first plurality of computing nodes as slave computing nodes to receive the distribution of files associated with the update of the configuration of the computing system from the master computing node (e.g., Chen, par. [0061] discloses the cluster of peer devices and a single master is selected from the cluster [designating one nodes as master is designating all others as slaves]; par. [0060] discloses peer devices obtain configuration and binary updates [files associated with the update of the configuration of the computing system] from the master).
It would have been obvious before the effective filing date of the claimed invention to modify the cluster and cluster nodes of Hughes as modified by Rockwell and Hughes above, by incorporating designating other nodes of the cluster as slave computing nodes to receive the distribution of files associated with the update of the configuration n of the computing system from the master, as taught by Chen, as Chen would provide the advantage of a means of minimizing communication from cluster devices and a centralized server. (See Chen, par. [0023]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 9,189,495) in view of Rockwell (US 2016/0170775) in view of Zhang (US 9,306,806) in view of .

	As to claim 28, Hughes/Rockwell/Zhang/Rao/Tung discloses the at least one non-transitory, computer-readable storage medium of claim 12 (see rejection of claim 12 above) but does not explicitly disclose wherein the instructions further cause the computing node to designate a first computing node of the first plurality of computing nodes as a master computing node to manage distribution of files associated with the update of the configuration of the computing system to other computing nodes of the first plurality of computing nodes.
	However, in an analogous art, Chen discloses:
wherein the instructions further cause the computing node to designate a first computing node of the first plurality of computing nodes as a master computing node to manage distribution of files associated with the update of the configuration of the computing system to other computing nodes of the first plurality of computing nodes (e.g., Chen, par. [0061] discloses a single master is selected from the cluster. The cluster of peer devices choose a master; par. [0041] discloses the master device coordinates distribution of the updates and upgrades [files associated with the update of the configuration of the computing system] to the relevant peer devices).
It would have been obvious before the effective filing date of the claimed invention to modify the cluster and cluster nodes of Hughes as modified by Rockwell and Hughes above, by incorporating designating one node of the nodes as a master to manage distribution of files associated with the update of the configuration of the computing system to other computing nodes of the first plurality of computing nodes, as taught by Chen, as Chen would provide the .

Claim 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 9,189,495) in view of Rockwell (US 2016/0170775) in view of Rao (US 2019/0123985) in further view of Aron et al. (US 8,601,473) (art of record hereinafter Aron).

As to claim 29, Hughes/Rockwell/Rao discloses the method of claim 1 (see rejection of claim 1 above) but does not explicitly disclose further comprising virtualizing, by the controller virtual machine, storage hardware of the first computing node cluster.
However, in an analogous art, Aron discloses:
virtualizing, by the controller virtual machine, storage hardware of the first computing node cluster (e.g., Aron, fig. 1 and associated text, col. 4 ll. 34-60 discloses a special VM 110a/110b. This is the “Storage Controller” in the described architecture. Multiple such storage controller coordinate within a cluster. Each service VM 110a-b exports block devices appears as disks to the client VMs. These disks are virtual, since they are implemented by the software running inside the Service VMs.).
It would have been obvious to modify the controller virtual machine and first cluster of Hughes as modified with Rao above, by incorporating the virtual machine virtualizing storage hardware of the first cluster, as taught by Aron, as Aron would provide the advantage of a means of improving storage performance. (See Aron, col. 4 l. 61 – col. 5 l. 2).

	As to claim 31, it is a system claim having substantially the same limitations as claim 29. Accordingly it is rejected for substantially the same reasons.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US 9,189,495) in view of Rockwell (US 2016/0170775) in view of Zhang (US 9,306,806) in view of Rao (US 2019/0123985) in view of Tung (US 2018/0173516) in further view of Aron (US 8,601,473).

As to claim 30, Hughes/Rockwell/Zhang/Rao/Tung discloses the at least one non-transitory, computer-readable storage medium of claim 12 (see rejection of claim 12 above) but does not explicitly disclose wherein the instructions further cause the computing node to virtualize, using the controller virtual machine, storage hardware of the first computing node cluster.
However, in analogous art, Aron discloses:
wherein the instructions further cause the computing node to virtualize, using the controller virtual machine, storage hardware of the first computing node cluster (e.g., Aron, (e.g., Aron, fig. 1 and associated text, col. 4 ll. 34-60 discloses a special VM 110a/110b. This is the “Storage Controller” in the described architecture. Multiple such storage controller coordinate within a cluster. Each service VM 110a-b exports block devices appears as disks to the client VMs. These disks are virtual, since they are implemented by the software running inside the Service VMs.).
It would have been obvious to modify the controller virtual machine and first cluster of Hughes as modified with Zhang and Rao above, by incorporating the virtual machine virtualizing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.